            Case 2:12-cr-00083-APG-GWF Document 563 Filed 08/16/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                               Case No.: 2:12-cr-00083-APG-GWF

 4                         Plaintiff,                                    ORDER

 5 v.                                                                 [ECF No. 557]

 6 OMAR BUTT,

 7                         Defendant.

 8           On June 29, 2021, I received a letter from defendant Omar Butt requesting assistance

 9 with approval of a release plan allowing him to relocate to New York instead of Nevada. ECF

10 No. 557. I forwarded his request to the Probation Office for the District of Nevada. I have been

11 informed that the Probation Office for the Eastern District of New York has inspected and

12 approved Mr. Butt’s proposed residence. At present, that is the limit of my authority on this

13 issue.

14           Dated: August 16, 2021.                     __________________________________
                                                         ANDREW P. GORDON
15
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
